DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) forms PTO-1449.  The IDS have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0362272 A1, Ahn et al. (Ahn’272) in view of US 2013/0221410 A1 Ahn (Ahn’410).
Regarding Claims 1 and 9:  Ahn’272 discloses (Figs. 5A-5B) a solid-state imaging element comprising:  a semiconductor substrate (556, Pars. [0076] and [0092] discloses elements 400-470 are substantially the same as elements 500-570) including a photoelectric conversion section (photodiode 570, Par. [0076]) for each pixel (unit pixel 505, Par. [0068]); a pixel transistor (transfer transistor gate 526, Par. [0071]) provided on one surface of the semiconductor substrate; and an element separation section provided on the semiconductor substrate and including a first element separation section (STI region 522, Par. [0071]) and a second element separation section (DTI region 510, Par. [0091]) that have mutually different configurations, the element separation section defining an active region of the pixel transistors, (Fig. 5A, the active region being understood to be the entirety of element 526), the second element separation section having, in a side surface, a first semiconductor region (lower portion of 570) and a second semiconductor region (upper portion of 570.  See marked-up Fig. 5B below.).
Ahn’272 is unclear regarding the first and second semiconductor regions having mutually different impurity concentrations in a depth direction of the second element separation section.  While Par. [0080] indicates there are two layers that have some difference in doping, it is not clear how they differ.  A person of ordinary skill in the art looking to make and use the pixel element of Ahn’272, prior to the effective date of filing, would be motivated to look to related art to clarify the implementation.  Ahn’410, in the related art of semiconductor image sensors, discloses (Fig. 1) a similar pixel element with a similar photodiode 115.  Par. [0055] indicates there may be an upper and lower region with different concentration.  It would be obvious to apply the impurity concentrations of Ahn’410 to the pixel structure of Ahn’272 in order to form a working device.

    PNG
    media_image1.png
    807
    589
    media_image1.png
    Greyscale

Regarding Claim 2:  Ahn’272 further discloses wherein the first element separation section and the second element separation section of mutually different depths, (Fig. 5B shows 522 and 510 having different depths.) and the second element separation section is deeper than the first element separation section.  (Fig. 5B shows 510 being deeper than 522.) 


Regarding Claim 3:  Ahn’272, as implemented using Ahn’ 410, further discloses wherein the second semiconductor region has a higher impurity concentration than the first semiconductor region, (Ahn’410, Par. [0055] indicates the upper portion of the photodiode has a higher impurity concentration than the lower portion.) and the second semiconductor region is formed in a region corresponding to the photoelectric conversion section. (570 is the photoelectric conversion section, so the upper portion of it is in the region corresponding to that section.)

Regarding Claim 4:  Ahn’272 further discloses wherein pixel transistor (526) has a channel length that is defined by the first element separation section (522) and the second element separation section (510).  (See marked-up Fig. 5A below).

    PNG
    media_image2.png
    996
    1080
    media_image2.png
    Greyscale

Regarding Claim 5:  Ahn’272 further discloses wherein the first element separation section (522) and the second element separation section (510) are formed by an insulating film or an impurity region.  (Par. [0500] discloses 522 may be filled with an oxide and that 510 may include an oxide layer 512.  Oxides are known to be insulating.  See, e.g., Par. [0079].)

Regarding Claim 6:  Ahn’272 further discloses wherein the pixel transistor (526) comprises a transfer transistor (Par. [0071] discloses this is a transfer transistor), and the transfer transistor includes a transfer gate extending to the photoelectric conversion section.  (Fig. 5B)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn’272 as modified by Ahn’410 as applied to Claim 1 above, and further in view of evidentiary reference US 2005/0233494 A1, Hong (Hong).
Regarding Claim 7:  Ahn’272 further discloses wherein the pixel transistor further comprises a reset transistor (532, Par. [0071]), an amplification transistor (528, Par. [0071] discloses this is a drive transistor), and a selection transistor (530, Par. [0071]), and at least one of the reset transistor (532), the amplification transistor (528), or the selection transistor (530) is arranged in parallel between adjacent pixels.  (Fig. 2 shows pixels 112 in an array.  In this array, the reset transistors of the pixel 5A will be parallel.) 
As evidenced by Hong, Par. [0003], a drive transistor also functions as an amplification transistor, thus Ahn’272 discloses the claimed amplification transistor (528).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn’272 as modified by Ahn’410 as applied to Claims 1 and 7 above, and further in view of US 2018/0190692 A1, Choi et al. (Choi).
Ahn’272 is silent regarding wherein the pixel transistors arranged in parallel between the adjacent pixels are coupled by a wiring line.  Ahn’272 does not disclose how the pixels in the array are to be connected.  A person of ordinary skill in the art seeking to make and use the pixels of Ahn’272 prior to the effective date of filing would be motivated to look to related are for a method of implementation.  Choi, in the related art of semiconductor image sensors, discloses (Fig. 2) pixels (PX, Par. [0027]) wherein transistors (reset transistors RX, Par. [0027]) are arranged in parallel between adjacent pixels.  Fig. 2 shows these transistors connected by a wiring line (that connecting from reset gate RG, par. [0055]).  It would be obvious to use the implementation of Choi with the pixels of Ahn’272.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER H HENDERSON whose telephone number is (571)272-4210. The examiner can normally be reached M-Th 10-7, every other F 10:00-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.H./Examiner, Art Unit 2822                    

/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822